Case: 08-30988       Document: 00511047801          Page: 1    Date Filed: 03/10/2010




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                           March 10, 2010
                                     No. 08-30988
                                   Summary Calendar                    Charles R. Fulbruge III
                                                                               Clerk




UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee,

versus

EARL DAVIS VEAL,

                                                   Defendant-Appellant.




                   Appeal from the United States District Court
                      for the Western District of Louisiana
                              No. 1:98-CR-10030-1




Before DAVIS, SMITH, and DENNIS, Circuit Judges.
PER CURIAM:*


       Earl Veal, federal prisoner # 10116-035, appeals the denial of his 18 U.S.C.
§ 3582(c)(2) motion for reduction of sentence based on the United States Sentenc-

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
   Case: 08-30988    Document: 00511047801 Page: 2        Date Filed: 03/10/2010
                                 No. 08-30988

ing Commission’s retroactive amendment to the base offense levels for crack co-
caine offenses. Veal pleaded guilty to one count of possession with intent to dis-
tribute more than 50 grams of cocaine base (“crack cocaine”) (Count Three) and
two counts of carrying and use of a firearm during and in relation to a drug traf-
ficking crime (Counts Five and Ten). The district court sentenced him to consec-
utive terms of 360 months of imprisonment on Count Three, 60 months on Count
Five, and 240 months on Count Ten, for a total of 660 months. Pursuant to the
government’s F ED. R. C RIM. P. 35 motion, the court subsequently reduced the
sentence by 50 percent, resulting in an amended sentence of 180 months on
Count Three, 30 months on Count Five, and 120 months on Count Ten, for a to-
tal of 330 months.
      The court denied Veal’s motion for a § 3582(c)(2) reduction, noting that
“[t]he previous term of imprisonment imposed was less than the guideline range
applicable to the defendant at the time of sentencing as a result of a departure
or Rule 35 reduction, and the reduced sentence [was] comparably less than the
amended guideline range.” The court also observed that the “[r]esponses and ob-
jections by all parties [had] been received, reviewed, and considered.”
      Veal contends that the court committed procedural error and abused its
discretion when it denied his § 3582(c)(2) motion. Specifically, he argues that al-
though the sentence is less than the amended guideline range, it is notSScon-
trary to the district court’s conclusionSS“comparably less” than 292 months.
Veal also urges that the court committed significant procedural errors by neither
referencing the 18 U.S.C. § 3553(a) factors nor providing any explanation for the
sentence imposed.
      Section 3582(c)(2) allows discretionary modification of certain sentences
if the sentencing range has been subsequently lowered by the Sentencing Com-
mission. United States v. Doublin, 572 F.3d 235, 237 (5th Cir.), cert. denied, 130
S. Ct. 517 (2009). In such cases, the district court may reduce the sentence after
considering the applicable § 3553(a) factors and the applicable guidelines policy

                                        2
   Case: 08-30988    Document: 00511047801 Page: 3         Date Filed: 03/10/2010
                                 No. 08-30988

statements. § 3582(c)(2). Although § 3582(c)(2) directs the court to consider the
sentencing factors set forth in § 3553(a), the “bifurcated procedural-soundness,
substantive-reasonableness” review derived from United States v. Booker, 543
U.S. 220 (2005), and its progeny does not apply in proceedings under § 3582-
(c)(2). United States v. Evans, 587 F.3d 667, 672 (5th Cir. 2009). Thus, a dis-
trict court’s decision whether to reduce a sentence is reviewed for abuse of dis-
cretion, and its interpretation of the guidelines de novo. Id.
      Veal has not shown that the court abused its discretion in denying his
§ 3582(c)(2) motion. “Even though the district court may grant a comparable
sentence reduction, . . . it is not compelled to do so.” United States v. Cooley, 590
F.3d 293, 297 (5th Cir. 2009). Further, the court need not provide reasons for its
denial of a § 3582(c)(2) motion or explain its application of the § 3553(a) factors.
See Evans, 587 F.3d at 674.
      The probation officer’s recalculation report correctly provided that Veal
was subject to an amended guidelines range of 292-365 months on Count Three.
Because of the rule 35 motion, the 180-month sentence is lower than both the
original and amended guidelines ranges. The box selected by the district court
on the preprinted form sets out significant background information pertaining
to the previously-imposed sentence, namely, that it was less than the applicable
guidelines range because of a rule 35 reduction. Although the court’s selection
adds that “the reduced sentence [was] comparably less than the amended guide-
lines range,” the record reflects that the court implicitly considered the § 3553(a)
factors and concluded that no further reduction was warranted. The court was
not required to provide any further explanation for denying Veal’s motion. See
Cooley, 590 F.3d at 298. Accordingly, the judgment is AFFIRMED.




                                         3